Case 1:17-cv-05967-NGG-VMS Document 94 Filed 02/12/19 Page 1 of 3 PagelD #: 1499
Record of Conference and Orders: Vera M. Scanlon, USMJ Date: 2/12/2019

Case: Amadei et al v. Duke et al Status Conf. @ 3:00 PM
Civ.: 1:17-cv-05967-NGG-VMS
ECF Recording in 13A South: 0 Telephone Conference jp-person Conference

Courxsel: (See separately docket entry or document for specific appearances}
\ 3 Counsel for Plaintiff(s) 0 Pro Se Plaintiff(s) pita Defendant(s) 0 Pro Se Defendant(s)

Conference Type:
c Initial Conference 0 Status Conference o Settlement Conference sii Hearing wt Conference o

o JPTO Conference oo Other

 

Further to the conference, discovery and other scheduling dates are as follows:
(If dates previously set by the Court are not reset, they remain as stated in the previous order.)

0 Motions decided on the record C 8&8 T 0 eh { «eat
Ooansud > | Se CFF, st,

O Rule 26(a) disclosures, incl. supplements ay a O

 

 

 

 

 

 

co Document requests to be served

 

c Interrogatories to be served

 

 

 

 

co Amended pleadings, incl. joinder c To be served a To be filed
oO Complaint o Answer co On consent o By motion o By PMC letter
O Joint status letter o Stip of dismissal to be filed , y
ons conference Date: 5/4 F/T Time: {00 N—

 

person o Telephone (718) 613-2300 _To be organized by:
O Specific depositions to be held

cUEatt discovery closes Cc. So ( o

o Expert disclosures to be served

——— \ —— —T
c Initial expert report(s) to be served we we een “re ahvet |

oO Rebuttal expert report(s) to be served c

 

 

 

 

 

 

a Expert discovery closes

 

co All discovery closes

 

o Joint letter confirming discovery is concluded '

= we \
@Stimmary judgment to be initiated &PMC letter 0 Briefing fE \ > \ \ ( 4

v

 

o Joint pre-trial order to be filed o Letter for conference 0 Proposed JPTO

 

O Proposed confidentiality order to be filed

 

co Consent to Magistrate Judge to be filed

 

o Settlement Conference Date: Time:

 

Page pe of 5
Case 1:17-cv-05967-NGG-VMS Document 94 Filed 02/12/19 Page 2 of 3 PagelD #: 1500
Vera M. Scanlon, USMJ

Conference Orders, Continued
Case: Orns then Civ. A. \*% S. 4 ( “ft
Date: ee / a ——

Additional Order.

ee Kes round HN dort a sihtieabi
ee pet cho rsetemetcs

Deel CRP & alas Qo Ke lh
as Mlk potedote

 

 

 

IN de peyvidi Avner partenrile

 

 

 

(Ws b bre)
(A) ws age leg fon Jhe Mes WO|'5

 

Page Lap 3 .
Case 1:17-cv-05967-NGG-VMS Document 94 Filed 02/12/19 Page 3 of 3 PagelD #: 1501

Vera M. Scanlon, USMJ
Conference Orders, Continued

Case: Jenmetlanr Civ. A, Ee Sl C i
—s Brook

Additional Orders:

gab — de AQ Va dliposs Kea
fhe wu — Awd dhop es iss
Yale wind bel se a ef thee gh tle
cect aatbantnek

The Qe are ee be schadito
Creme den cg) QA MW nrRobs tL
dupe «tr.

 

 

 

Acres Wr Whe bee nol Cro

a 20 'dipontie &, alraliz

 

 

 

 

 

 

 

 

 

 
